Citation Nr: 1748787	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  11-29 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a traumatic brain injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel



INTRODUCTION

The Veteran had active service with the Army from February 1991 to June 1991, and from June 2004 to November 2005, with additional service in the Army National Guard, to include the period from October 2003 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office in Boise, Idaho (RO), which denied reopening the claim to service connection for a traumatic brain injury.

The appeal was previously before the Board in June 2016, and the claim was reopened and remanded for further development, to include obtaining a VA examination and medical opinion.  The Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the February 2016 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The claim is now before the Board for further appellate consideration.
 

FINDING OF FACT

The Veteran does not have a currently diagnosed traumatic brain injury.


CONCLUSION OF LAW

The criteria for service connection for a traumatic brain injury are not met. 
38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Here, the RO issued preadjudicatory notice to the Veteran in April 2008 which met the VCAA notice requirements with respect to reopening a claim of service connection for a traumatic brain injury.  Id.

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The information and evidence that has been associated with the claims file includes military personal records, service treatment records, private treatment records, VA treatment records and VA examinations.  VA examinations were provided in August 2008 and December 2016 in connection to the Veteran's claim for service connection for a traumatic brain injury.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's claimed disability has been met.  38 C.F.R. § 3.159(c)(4) (2016).   

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board. . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).



Service Connection Laws and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) and (d) (2016).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A traumatic brain injury is not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. 
§ 3.303(b) based on chronic in service symptoms and continuous post-service symptoms do not apply to the claim at hand.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2016).  When a veteran seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

After reviewing all the evidence of record, including the Veteran's statements, the Board finds that the Veteran does not have a currently diagnosed traumatic brain injury for which service connection can be granted.  Insomuch as the Veteran contends that current symptoms of headaches, loss of concentration, and memory issues are related to a head injury in service, the Board notes that the Veteran is already service-connected for posttraumatic stress disorder (PTSD).

Service treatment records include a statement of medical examination and duty status dated August 2003 which shows the Veteran incurred a head injury in the line of duty.  The accident consisted of a tree branch which contused the left region of the Veteran's head during inactive duty training.

Private treatment records from December 2003 show the Veteran complained of marked fatigue, loss of balance, night sweats, difficulty sleeping, and high blood pressure over the past six months.  The Veteran indicated that he was doing fine until August 2003 when a tree fell on him while performing military duties, and that since that time, the Veteran had complaints of dropping things and inability to sleep, along with other symptomatology.

VA treatment records from February 2008 show the Veteran had undergone a traumatic brain injury screening.  The VA physician assistant recorded that the veteran experienced a blow to the head while training for deployment, to which the Veteran reported having lost consciousness and a concussion immediately afterwards.  The Veteran stated that he had memory problems or lapses, and headaches that began or got worse after, and indicated that he currently was experiencing memory problems and headaches.  The VA physician assistant reported a positive screen for a traumatic brain injury.  VA treatment records from April 2008 show the Veteran reported that he was hit in the head 6 months prior to deployment, which caused him to lose consciousness for approximately 15 seconds, and he was mildly dazed and confused afterward, which worsened in the following days.  He also sustained a neck injury in the incident, but indicated that other than neck pain, that he is confused and having difficulty concentrating, which has gotten worse since deployment.

In an April 2008 statement, the Veteran's wife indicated that since the Veteran returned home from Iraq that he had headaches that would put him to bed with the shades drawn, which he did not present with in their 25 years of marriage.

During an August 2008 VA examination, the Veteran reported he had injured his head in 2003 during training when a tree landed directly on him. He indicated that he has some memory problems when he is inactive, and that his headaches came upon shortly after coming home from Iraq, which occur two times a week. The Veteran believed he had traumatic brain injury relating to the 2003 incident as he denied suffering other documented loss of consciousness or trauma to his head.  The Veteran did not have bowel or bladder compilations, seizures or dental complications, photophobia or phonophobia, or vision problems.  Upon physical examination, the VA examiner did not find clinical evidence for residuals of traumatic brain injury and did not render a diagnosis.

A January 2011 neurocognitive evaluation by a private psychologist shows the Veteran reported sustaining a head injury when he was struck on the head during a military exercise in 2003.  He indicated that after his injury, his initial nausea and headache resolved after some time but that problems with attention, concentration and organization of tasks persisted.  Upon extensive testing, the private psychologist opined that the Veteran had a mild overall reduction in neurocognitive functioning, as compared with estimated premorbid abilities.  Attentional difficulties appeared to contribute to the Veteran's difficulty in functional memory.  The psychologist indicated that the Veteran's functional difficulties were further exacerbated by his moderate PTSD.

VA treatment records from January 2011 show the Veteran was first seen in March 2010 for migraines, which he currently experienced once every two weeks.  The Veteran reported continued mental blocking ever since his concussion.

VA treatment records containing an October 2013 MRI report of the Veteran's brain yielded essentially negative results except for microvascular disease as discussed by the treating VA physician.  

In a July 2014 statement of accredited representative in appealed case, the Veteran, through his representative, contended that the Veteran's record does show he was hit over the head by a tree branch in 2003, and was treated for a contusion to his head and headaches thereafter.  Additionally, the Veteran highlights the medical evidence from the January 2011 psychological assessment, which indicated that the Veteran had a mild overall reduction in neurocognitive functioning with mild to moderate deficient in attentional processes.

In the instant case, there is no current medical evidence of a traumatic brain injury related to the Veteran's August 2003 head injury during inactive duty training.  A December 2016 VA traumatic brain injury examination shows that the Veteran had a head contusion, as documented within service treatment records, with posttraumatic headaches, nausea, but that there was no current clinical presentation of a traumatic brain injury.  The December 2017 VA neurologist opined that the Veteran's contention of reduced neurocognitive functioning and memory deficits, per findings made within a January 2011 private psychological assessment, is found to be symptomology of his service-connected PTSD, and that there is no independent diagnosis for this contention.  An August 2008 VA examiner similarly did not find clinical evidence for residuals of traumatic brain injury and did not render a diagnosis.  And while a VA physician assistant reported a positive traumatic brain injury screen in February 2008, the Board finds probative the more recent December 2016 VA medical opinion of record, conducted by a VA neurologist, which does not identify a current diagnosis of a traumatic brain injury, based upon his medical expertise and after thorough review of the Veteran's claims file.  The Veteran has not provided evidence identifying a currently diagnosed traumatic brain injury, nor is a traumatic brain injury identified by VA or private medical evidence of record.  Moreover, the Board finds that the Veteran is not competent to provide a diagnosis or opinion regarding a claimed traumatic brain injury as this is a complex medical issue involving internal and unseen neurologic system processes unobservable by the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997). Because the Veteran does not have a currently diagnosed traumatic brain injury, service connection for a traumatic brain injury is not warranted.  Because the preponderance of the evidence is against the claim for service connection, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §3.102 (2016).


ORDER

Service connection for a traumatic brain injury is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


